DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	2. 	This action is in response to applicant’s response received on March 4th 2021.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 3, 4, 8-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2005/0059997; “Baumann”) in view of Carter et al.  (US 2013/0153634; “Carter”).
Regarding claim 1, Baumann discloses a surgical stapling apparatus (10) including a releasable surgical buttress (12), the surgical stapling apparatus (10) comprising:
a staple cartridge assembly (22) including a tissue facing surface (20) having staple retaining slots defined therein (para. [0023]), each staple retaining slot housing a staple (35) therein (para. [0023]), and an annular knife (33) disposed radially inwardly of the tissue facing surface (20; Fig. 2C);
14, 16, 18) operatively associated with the staple cartridge assembly (22; Fig. 1B), the anvil assembly (14, 16, 18) including an anvil member (16) including a tissue facing surface (18) having staple forming recesses defined therein (Fig. 1B), and an anvil shaft (14) extending from the anvil member (16); and
a surgical buttress (12) disposed on the tissue facing surface (20, 18) of the staple cartridge assembly (22) or the anvil assembly (14, 16, 18), the surgical buttress (12) having an annular configuration defining a central aperture (30) therethrough (Fig. 3A), the surgical buttress (12) including body segments (areas between slits 32; Fig. 3A) extending radially outwardly about the central aperture (30) in spaced radial relation relative to each other, the body segments completely covering the tissue facing surface (20, 18) of the staple cartridge assembly (22) or the anvil assembly (14, 16, 18; Fig. 1B), and a ring (13) segment (13) interconnecting the body segments (Fig. 1B; para. [0023]).
Baumann fails to disclose each of the body segments including an outer edge aligned with a radial outer perimeter of the tissue facing surface of the staple cartridge assembly or the anvil assembly and an inner edge aligned with a radial inner perimeter of the tissue facing surface of the staple cartridge assembly or the anvil assembly.
However, Carter teaches of the buttress (112) includes an outer edge aligned with a radial outer perimeter of the tissue facing surface of the staple cartridge assembly (70; Figs. 2) and an inner edge aligned with a radial inner 60; Figs. 2, 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the body segments of Baumann by having provided the radial inner and outer perimeter alignment, as taught by Carter, in order to provide just enough of the buttress on the staple line to would prevent leaks, tearing of tissue during stapler extraction, bleeding and other complications; yet prevent loss of integrity of the staple line, due to excess buttress material. Additionally, the knife would not be required to cut through the buttress, making the stapling procedure much more convenient.
Regarding claim 3, Baumann discloses wherein the surgical buttress (12) includes eight to fourteen body segments (Fig. 3A).
Regarding claim 4, Baumann discloses wherein the central aperture (30) of the surgical buttress (12) has a diameter that is larger than a diameter of the anvil shaft (14) of the anvil assembly (14, 16, 18; Fig. 1B).
Regarding claim 8, Baumann discloses wherein the ring segment (13; Fig. 1B) of the surgical buttress (12) extends radially inwardly from radial inner edges of the body segments (Fig. 1B).
Regarding claim 9, Bauman discloses wherein the ring segment (13) of the surgical buttress (12) is positioned radially inwardly of the annular knife (33) of the staple cartridge assembly (33; Fig. 2D depicts the removal of ring 13, meaning the knife surrounds it from the outside).
Regarding claim 10, Baumann discloses wherein a radial outer edge of the ring segment (13) is radially aligned with the annular knife (33; they are coaxial; Figs. 1B, 2C) of the staple cartridge assembly (22) such that actuation of the annular knife (33) severs the ring segment from the body segments (Fig. 2D depicts the removal of the ring segment).
Regarding claim 11, Baumann discloses wherein the outer edges of the body segments (area between slits 32; Fig. 3A) define a radial outer terminal edge of the surgical buttress (12; Fig. 3A).
Regarding claim 20, Baumann discloses a staple cartridge assembly (20, 22) including a releasable surgical buttress (12), the surgical cartridge assembly (20, 22) comprising:
a staple cartridge (22) including a tissue facing surface (20) having staple retaining slots defined therein (para. [0023]), each staple retaining slot housing a staple (35) therein (para. [0023]), and an annular knife (33) disposed radially inwardly of the tissue facing surface (20; Fig. 2C);
a surgical buttress (12) disposed on the tissue facing surface (20, 18) of the staple cartridge (22), the surgical buttress (12) having an annular configuration defining a central aperture (30) therethrough (Fig. 3A), the surgical buttress (12) including body segments (areas between slits 32; Fig. 3A) extending radially outwardly about the central aperture (30) in spaced radial relation relative to each other, the body segments completely covering the tissue facing surface (20, 18) of the staple cartridge assembly (22; Fig. 1B), and a ring (13) segment (13) interconnecting the body segments (Fig. 1B; para. [0023]).
Baumann fails to disclose each of the body segments including an outer edge aligned with a radial outer perimeter of the tissue facing surface of the staple 
However, Carter teaches of the buttress (112) includes an outer edge aligned with a radial outer perimeter of the tissue facing surface of the staple cartridge assembly (70; Figs. 2) and an inner edge aligned with a radial inner perimeter of the tissue facing surface of the staple cartridge assembly (60; Figs. 2, 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the body segments of Baumann by having provided the radial inner and outer perimeter alignment, as taught by Carter, in order to provide just enough of the buttress on the staple line to would prevent leaks, tearing of tissue during stapler extraction, bleeding and other complications; yet prevent loss of integrity of the staple line, due to excess buttress material. Additionally, the knife would not be required to cut through the buttress, making the stapling procedure much more convenient.
5.	Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2005/0059997; “Baumann”) in view of Carter et al.  (US 2013/0153634; “Carter”) as applied to claim 1 above, and in further view of Grant et al. (US 6,503,257; “Grant”).
Regarding claim 2, Baumann in view of Carter disclose the surgical buttress attached to the staple cartridge assembly (22) or the anvil assembly (14, 16, 18).
Baumann in view Carter fail to disclose an adhesive is disposed between the surgical buttress and the tissue facing surface of the staple cartridge assembly or the anvil assembly to releasably retain the surgical buttress thereon.
65) is disposed between the surgical buttress (60, 61) and the tissue facing surface (46, 41) of the staple cartridge assembly (45) or the anvil assembly (40) to releasably retain the surgical buttress (60, 61) thereon (Figs. 2, 3; col. 5 ll. 61-65).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the buttress of Baumann in view of Carter by having provided the adhesive, as taught by Grant, in order to provide enough retention force to attach the buttress to the clamping surfaces, yet enable the buttress to be easily removed (col. 6 ll. 55-59).
6.	Claims 6, 12-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2005/0059997; “Baumann”) in view of Carter al.  (US 2013/0153634; “Carter”) as applied to claims 1 and 9 Baumann et al. embodiment 3 (US 2005/0059997; “Baumann 2”).
Regarding claim 6, Baumann in view of Carter disclose the body segments formed of a bio absorbable copolymer (para. [0029]).
Baumann in view of Carter fails to disclose the body segments and the ring segment of the surgical buttress are formed from different materials.
However, Baumann 2 teaches the ring (36) formed of silicone (para. [0046]-[0047]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the buttress of Baumann in view of Carter by having provided the different materials, as taught by Baumann 2, in order to make the central section of the buttress thicker in aiding with alignment of the buttress (para. [0045]-[0049]).
Regarding claim 12, Baumann in view of Carter disclose the buttress (12) and the annular knife (33).
Baumann in view of Carter fail to disclose the surgical buttress includes a second ring segment positioned radially outwardly of the annular knife of the staple cartridge assembly.
However, Baumann 2 teaches the surgical buttress (12) includes a second ring segment (46; Fig. 4C) positioned radially outwardly of the annular knife (33; Fig. 1B) of the staple cartridge assembly (22).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the buttress of Baumann in view of Carter by having provided the second ring segment, as taught by Baumann 2, in order to increase the strength for staple reinforcement (para. [0049]).
Regarding claim 13, Baumann in view of Carter disclose the surgical buttress (12) having the ring segment (13).
Baumann in view of Carter fail to disclose the ring segment of the surgical buttress extends radially outwardly from radial outer edges of the body segments.
However, Baumann 2 teaches the ring segment (46) of the surgical buttress (12) extends radially outwardly from radial outer edges of the body segments (44; Fig. 4C).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the ring segment Baumann in view of Carter by having provided it on the outside of the body segments, as taught by Baumann 2, in order to increase the strength for staple reinforcement (para. [0049]).
Regarding claim 14, Baumann in view of Carter disclose the surgical buttress (12) having the ring segment (13).
Baumann in view of Carter fail to disclose the ring segment of the surgical buttress is positioned radially outwardly of the annular knife of the staple cartridge assembly.
However, Baumann 2 teaches the ring segment (46) of the surgical buttress (12) is positioned radially outwardly of the annular knife (33) of the staple cartridge assembly (22; Figs. 1B, 4C).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the ring segment Baumann in view of Carter by having provided it on the outside of the annular knife, as taught by Baumann 2, in order to increase the strength for staple reinforcement (para. [0049]).
Regarding claim 15, Baumann in view of Carter disclose the surgical buttress (12) having a ring segment (13).
Baumann in view of Carter fails to disclose a radial outer edge of the ring segment of the surgical buttress defines a radial outer terminal edge of the surgical buttress.
However, Baumann 2 teaches a radial outer edge of the ring segment (46) of the surgical buttress (12) defines a radial outer terminal edge of the surgical buttress (12; Fig. 4C).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the ring segment Baumann in view of Carter by having provided it on the terminal edge of the surgical buttress, as taught by para. [0049]).
Regarding claim 16, Baumann discloses wherein the inner edges of the body segments (area between slits 32) of the surgical buttress (12) define a the inner terminal edge of the surgical buttress (12; Figs. 1B, 3A).
Regarding claim 19, Baumann in view of Carter disclose the ring segment (13) of the surgical buttress (12; Fig .1B).
Baumann in view of Carter fail to disclose the ring segment of the surgical buttress is disposed over at least one annular row of the staple forming recesses or the staple forming slots of the anvil assembly or the staple cartridge assembly to which the surgical buttress is secured.
However, Baumann 2 teaches the ring segment (46) of the surgical buttress (12) is disposed over at least one annular row of the staple forming recesses or the staple forming slots of the anvil assembly (14, 16, 18) or the staple cartridge (22) assembly to which the surgical buttress (12) is secured (para. [0049] discloses the ring supporting the staple line meaning it is in connection with the recesses and slots).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the ring segment Baumann  in view of Carter by having provided it on the recesses and slots, as taught by Baumann 2, in order to increase the strength for staple reinforcement at the edge of the tissue (para. [0049]).
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2005/0059997; “Baumann”) in view of Carter et al. (US 
Regarding claim 7, Baumann in view of Carter disclose wherein the surgical buttress (12) includes slits (32; Fig. 3A).
Baumann in view of Carter fail to disclose the surgical buttress includes perforations disposed between the body segments and the ring segment.
However, Baumann 3 teaches the surgical buttress (12) includes perforations (30, 34) disposed between the body segments (area between elements 30 and 34) and the ring segment (13; Figs. 1B, 3B).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the buttress of Baumann in view of Carter by having provided the perforations, as taught by Baumann 3, in order to allow fitting of the buttress onto the central shaft (para. [0008]).
8.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2005/0059997; “Baumann”) in view of Carter et al. (US 2013/0153634; “Carter”) as applied to claim 8 above, and in further view of Penna (US 2014/0197224).
Regarding claim 21, Baumann in view of Carter disclose wherein the central aperture (30) of the surgical buttress (12) is disposed radially relative to the anvil shaft
Baumann in view of Carter fail to disclose the central aperture (110a) of the surgical buttress (110) is disposed radially outwardly in spaced relation relative to the anvil shaft (64).
.
9.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2005/0059997; “Baumann”) in view of Carter et al. (US 2013/0153634; “Carter”) as applied to claim 4 above, and in further view of Casasanta et al. (US 2013/0153633; “Casasanta”).
Regarding claim 22, Baumann in view of Carter disclose the surgical buttress (12).
Baumann in view of Carter fail to disclose wherein the perforation of the surgical buttress are dispose in an annular configuration that is aligned with the knife of the staple cartridge assembly.
However, Casasanta 3 teaches a perforation (52) of the surgical buttress (24) are disposed in an annular configuration that is aligned with the knife of the staple cartridge assembly (Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the buttress of Baumann in view of Carter by having knife and perforation alignment, as taught by Casasanta, in order to provide uniform application of the buttress along the staple line.




Allowable Subject Matter
10.	Claim 5 is allowed.
Regarding claim 5, Baumann (US 2005/0059997) is the most relevant prior art
Baumann, embodiment 2 teaches the ring (36) formed of silicone (para. [0046]-[0047]; Fig. 4A), which is a different material from the body segments. 
However, Baumann fails to disclose the body segments formed from the first material and the body segments formed from the second material are alternately positioned around the central aperture.

Response to Arguments
10.	Applicant's arguments filed on March 4th 2021 have been fully considered but they are not persuasive.
Applicant’s representative (AR) argues the area between the slits 32 of Bauman are not body segments. Examiner asserts “body” is defined as: the main, central or principal part. In the instant case, the area between elements 32 define a principal part deemed to be the body.
AR argues that because Carter does not include body segments, Carter fails to cure the deficiencies of Bauman. Examiner asserts that Bauman discloses body segments. Refer to argument above.
AR argues that the Office’s proposed modification of Bauman in view of Carter has not been shown to have a rational underpinning. Examiner asserts that Modifying Bauman with Carter would require the use of less material, therefore, saving on the cost of the buttress. As mentioned in the rejection above, the 
AR argues that the Office has failed to explain why a person of ordinary skill in the art would have sought to add buttress material so that the ring segment of the surgical buttress extends radially inwardly from radial inner edges of the body segments…or…the ring segment of the surgical buttress extends radially outwardly from radial outer edges of the body segments. Examiner asserts that the modification of references would scale the resulting buttress down in size to fit the aforementioned inner and outer dimensions. Therefore, the ring segment which extends radially inward, would be disposed within the boundaries of the new buttress.
AR argues that Bauman fail to disclose or suggest, inter alia, “the outer edges of the body segments define a radial outer terminal edge of the surgical buttress,” as recited in claim 11 or “the inner edges of the body segments…define a radial inner terminal edge of the surgical buttress,” as recited in claim 16. Examiner asserts. Examiner asserts that the limitations in claims 11 and 16 do not claim the terminal edges. Additionally, based on claims 11 and 16 depending on claims 1 and 14, which has been rejected under Bauman in view of Carter, the terminal edges of Carter apply to claim 11, in order to reduce on production and selling costs of the buttress.
AR argues that Bauman does not disclose perforations. Examiner asserts that perforations are defined as: a hole or pattern made by or as if by piercing or boring. Examiner asserts that the pattern defined by elements 30 and 34 in each quadrant, of slits that have been placed on the buttress.

AR argues that Penna does not cure the deficiencies of Bauman in view of Carter. Please refer to the arguments above.


Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                                                     
/ANDREW M TECCO/Primary Examiner, Art Unit 3731